Mahoney, P. J.
dissents and votes to affirm in the following memorandum. Mahoney, P. J. (dissenting). I cannot agree with the majority’s conclusion that no duty of care existed on the part of the Town of New Lebanon. A determination of negligence necessarily involves inquiry into two issues: first, whether the defendant owed a duty of care to the plaintiff, and, second, whether such duty was breached by the failure to exercise reasonable care. The existence of a duty is a question of law to be determined by the court based upon the facts and circumstances of the case; whether such duty, if it existed, was breached is a question of fact to be resolved by the trier of fact unless reasonable minds could not differ regarding the conclusions .to be drawn from the evidence (Prosser, Torts [4th ed], § 37, pp 205-208). Here, the majority concludes that, because the town did not own, design, maintain or control Route 9, it had no duty to *873maintain the road or to warn of dangers arising out of the failure to properly design, construct or maintain it. I do not believe that the scope of the town’s duty can be so narrowly restricted in this case. The record indicates that the New York State Department of Transportation formally notified the town that Route 9 lacked adequate warning signs. Also, on a prior occasion, the town formally petitioned Columbia County, which owned and maintained Route 9, to lower the speed limit on a portion of that road. Thus, while the town did not own or maintain the road, it was on actual notice of the dangerous condition and had, on a prior occasion, sought to have the county remedy a dangerous condition. Section 1682 of the Vehicle and Traffic Law imposes a duty on the part of local authorities to warn and guide traffic within their jurisdiction. Such statute does not limit the duty to roads owned or maintained by the local authority. This is not to suggest that a duty is imposed on all local authorities to warn and guide traffic on all roads within their borders, regardless of ownership or maintenance. Rather, based upon the facts and circumstances of this case, it cannot be said that the fact that the town does not own or maintain the road insulates it from any duty of care. In Bonesteel v Fitzgerald Bros. Constr. Co. (86 AD2d 715), this court held that, based upon the factual circumstances there present, a municipality was not immunized from liability because it did not own the portion of the road on which the accident occurred. The conclusion that the town had a duty of care does not mean that it will be found liable. Whether the duty was breached is to be resolved by the trier of fact. In the resolution of the breach issue, the fact that the town did not own or maintain the road will be relevant in determining what steps would be necessary to fulfill the town’s duty of care. Accordingly, I would affirm the order appealed from.